DETAILED ACTION
Response to Arguments
In response to the arguments regarding use of the term “interface,” such does not appear in the claims.  Thus, the arguments are moot.
In response to the argument regarding a partial spherical outer surface, while it is true that “a cylinder is not a sphere” and that “there is no part of a cylinder that can be considered a sphere, even when taken in different cross-sections” (emphases omitted), it is not true that a cylinder is not a partial sphere, at least with respect to a single line about the diameter of such a cylinder.  As was previously asserted, “part of the surface of a sphere is round,” Non-Final Office Action, 21 APR 21, page 4, second full paragraph.  It was further asserted that “the only portion of a partial spherical outer surface that can possibly complement an inner diameter of a bore [per the language of the previous claims] is round, since a bore is not spherical in any other way than circular,” id.  Thus, while a cylinder is not a sphere, its diameter can be broadly yet reasonably construed as a partial spherical outer surface.
US 2013/0198983 to Frederick et al. (“Frederick”) discloses element 52, e.g., Fig. 3, relied upon as “comprising a partial spherical outer surface,” e.g., claim 1, “as a thin disc or disc-like structure,” ¶ [0052].  A thin disc or disc-like structure, as shown and for the purposes disclosed, i.e., “to aid in the removal of debris from the paintball marker or other equipment,” id., e.g., via ‘entry into the marker barrel’, ¶ [0057], would also include a diameter, which can broadly yet reasonably be construed as the claimed partial spherical outer surface for the same reasoning.
In response to the assertion that “The Office continues to argue that round is the same as spherical” (internal quotation marks omitted), the examiner must respectfully disagree.  On the OneLook.com is: round like a ball), the broad yet reasonable interpretation relied upon fairly construes “a partial spherical outer surface” to be circular, for the reasoning supplied above and previously, but also because “a partial spherical outer surface” is broad enough to encompass such an interpretation.  That is, there is no requirement as to how spherical an outer surface must be in order to meet the recitation, but rather, that such an outer surface must be at least part of a sphere, which the prior art broadly yet reasonably discloses when disclosing a thin disc or disc-like structure, i.e., a circular shape, because a circle is at least part of a sphere.
Applicant’s assertion that partially spherical means curved in two directions is conclusory and no evidence is presented that the interpretation of the claimed limitation is broader than reasonable, particularly in view of the above.
While Applicant’s intent and the drawing figures show a centering coupler curved in two directions, as at Figs. 5 and 8, there is nothing in the specification requiring this interpretation of the term in the claim.  Perhaps the principle that claims be interpreted in the light of the specification is being misunderstood.  That is, although the coupler 20 is shown curving in two directions, such is not claimed explicitly.  A reading of the specification provides no evidence to indicate that such a limitation must be imported into the claims to give meaning to disputed terms.  Constant v. Advanced Micro-Devices, Inc.
While not relied upon in the Final Action of 19 NOV 21, included in the previous rejections, and herein again below, was citation to in re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), wherein the court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.  No persuasive evidence has been provided that comprising an outer surface curving in two directions is significant, i.e., beyond a matter of choice which a person of ordinary skill in the art would have found obvious.  Because reliance on in re Dailey is a new ground of rejection herein, the finality of the previous office action is hereby withdrawn.
For these reasons, the rejections, as modified to address amendments to the claims, must stand.
See the included PTO-2323 regarding an interview.
Claim Rejections - 35 USC §§ 102 and 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or, in the alternative, unpatentable under 35 U.S.C. 103 over Frederick.
Re: claim 1, Frederick discloses the claimed invention including an extraction pole assembly for facilitating removal of an object from a bore, Title, Abstract, the extraction pole assembly comprising: a first extraction pole 23, e.g., Fig. 3, having a distal end 41 and a proximal end 42; a second extraction pole, the other 23, having a distal end, the other 41, and a proximal end, the other 42; and a centering coupler 28 comprising: a spacer 52, see also, e.g., Figs. 6-7, comprising a partial spherical outer surface (round/circular outer diameter, as shown and discussed previously and above) sized to be received within a bore of a structure (here, the B, e.g., Fig. 11A, of a paintball marker, ¶ [0047]); and an axial bar (on opposing sides and extending from medial portion 51) extending from the spacer (as shown), the axial bar comprising a proximal end coupled to the distal end of the first extraction pole (as shown) and a distal end coupled to the proximal end of the second extraction pole (as shown), wherein the extraction pole assembly is slidable within the bore and relative to the structure (Frederick’s disclosure of removing paintball debris via squeegee, e.g., ¶ [0006], in view of disclosing “a squeegee flange 52,” ¶ [0052], suffices).
Alternatively, presuming “a partial spherical outer surface” demand interpretation as “curving in two directions,” such would be obvious in view of in re Dailey.  See above.
Re: claim 2, Frederick further discloses wherein the spacer comprises, at least in part, a material having a suitable coefficient of friction to facilitate relative movement between the spacer and the bore, and the axial bar comprises a rigid material, id.  Though Frederick discloses “[f]lexible, rubber or rubber-like materials … with respect to connector 28 can be used for squeegee flange 52,” id., further disclosed is that the connector material “hav[e] sufficient sturdiness to hold the rods in a substantially linear position during cleaning use,” ¶ [0011].  Thus, Frederick fairly discloses both a suitable coefficient of friction and a rigid material.  Note that Frederick discloses a monolithic or inseparable flange/connecter piece, ¶ [0052].
Re: claim 7, Frederick discloses the claimed invention including a centering coupler for coupling extraction poles of an extraction pole assembly for extracting an object from a bore, the centering coupler comprising: a spacer 200, e.g., Figs. 11A-11E, comprising a partial spherical outer surface 216 sized to be received within a bore of a structure (as noted above); and an axial bar (to be demonstrated) extending from the spacer, the axial bar comprising a first end (nearest callout 206) and a second end (nearest callout 202) and a central portion (around callout 204), 208 nearest callouts 206 and 202) sized to couple to an extraction pole (see, pole 123, e.g., Figs. 11A-11D) and a load bearing ledge (217 and its opposite, as shown) formed between the reduced diameter portion and the central portion.
See alternative rejection of claim 1 above regarding a partial spherical outer surface.
Re: claim 8, Frederick further discloses wherein the spacer has a central axis and is radially symmetric about the central axis.
Allowable Subject Matter
Claims 16-21 have been allowed.
Claims 3-6 and 9-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that information subject to the confidentiality requirement as set forth in 35 U.S.C. § 122 has been included.  See MPEP §§ 502.03 and 713.01, I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
9-Feb-22